Citation Nr: 1423838	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  08-28 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1972 to July 1975, from October 1978 to October 1980, and from January 1981 to February 1983. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The claim was remanded by the Board in July 2012.  

In February 2013, while the Veteran's appeal was pending, his claim for service connection for an acquired psychiatric disorder was granted by the RO.  Therefore, that issue is no longer on appeal.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals a March 2014 appellate brief and VA treatment records dated from January 2009 through November 2012.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that there are outstanding Social Security Administration (SSA) disability records that need to be obtained.  In an August 2012 VA psychiatric examination, the Veteran reported that he had been in receipt of Social Security Administration disability benefits for about five years, and a May 2007 VA treatment record indicates that he filed for disability benefits due to chronic back pain.  Because these records appear to be relevant to the issue on appeal, VA is required to obtain them.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Moreover, in accordance with the Board's July 2012 remand, the Veteran was scheduled for VA examination in connection with his claim for service connection for a low back disorder.  However, notations in the record indicate that the Veteran failed to report for the examination.  It is unclear from the record whether the Veteran received notice of his examination date and time.  In this regard, while there is a copy of the examination request in the claims file, there is not a copy of the examination notice as sent to the Veteran. See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013) (reversing Kyhn v. Shinseki, 23 Vet. App. 335 (2010) which involved the presumption of regularity in notification of VA examinations.).  Thus, on remand, the Veteran should be scheduled for another VA examination.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current low back disorder.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, to include the Veteran's service treatment records, post-service medical records, and lay assertions.

It should also be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as whether it is at least as likely as not that the Veteran currently has a low back disorder that is related to his military service

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

 A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

3.  In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the appellant and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

